 


109 HR 4892 IH: Sunshine in Monetary Policy Act
U.S. House of Representatives
2006-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4892 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2006 
Mr. Paul (for himself and Mr. Jones of North Carolina) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To require the Board of Governors of the Federal Reserve System to continue to make available to the public on a weekly basis information on the measure of the M3 monetary aggregate, and its components, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Sunshine in Monetary Policy Act. 
2.M3 monetary aggregate required to be published weekly 
(a)In generalNotwithstanding the announcement by the Board of Governors of the Federal Reserve System on November 10, 2005, the Board of Governors of the Federal Reserve System shall continue, after March 22, 2006, to compile and to publish on a weekly basis the measure of the M3 monetary aggregate and the components of the M3 that are not included in the measure of the M2 monetary aggregate. 
(b)M3 monetary aggregate definedFor purposes of this section, the term M3 monetary aggregate means the inclusive measure of money compiled by adding the following: 
(1)M1 componentsCurrency in circulation (plus traveler’s checks), demand deposits, Negotiable Order of Withdrawal (NOW) accounts, and similar interest-earning checking account balances. 
(2)The non-M1 components of M2Household holdings of savings deposits, small time deposits, and retail money market mutual fund balances (exclusive of balances held in IRA and Keogh accounts). 
(3)The non-M2 components of M3Institutional money market mutual fund balances and managed liabilities of depositories consisting of large time deposits, repurchase agreements, and Eurodollars.  
 
